Title: Thomas Jefferson to Samuel H. Smith, 30 January 1815
From: Jefferson, Thomas
To: Smith, Samuel Harrison


          Dear Sir Monticello Jan. 30. 15.
          Presuming that my Catalogue has by this time answered all the purposes of information as to the contents of my library, and needing it almost daily myself, I will ask the favor of it’s return; but only in the case of it’s being no longer useful to the Committee. I propose, on recieving it, to commence the task of reducing the whole mass exactly to the arrangement of the Catalogue, some volumes and parts of which have become misplaced by removals & by neglect. this is necessary even for my own use of it.
          Not having heard from you since yours of Oct. 21. I should be gratified to learn in what position the business now stands; and the rather as the time is near at hand when Congress will not be able to give their attention to any but matters of the most indispensable pressure. Accept the assurance of my great esteem & respect
          Th: Jefferson
        